             Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 MICHAEL MIATA,                               )
                                              )     Civil Action
      Plaintiff,                              )     No. 1:19-cv-04918-MHC
 v.                                           )
                                              )
 BOTTOMS UP RESTAURANT                        )     JURY TRIAL DEMANDED
 GROUP, LLC d/b/a WRAITH,                     )
                                              )
      Defendant.                              )
                                              )
 __________________________________

                       MOTION FOR DEFAULT JUDGMENT

        COMES NOW, Michael Miata (hereinafter “Plaintiff”), by and through

undersigned counsel, and moves this Court, pursuant to Fed. R. Civ. P. 55(b), for

judgment by default against Defendant Bottoms Up Restaurant Group, LLC

(hereinafter “Defendant”).

        I.       PROCEDURAL BACKGROUND

        On January 2, 2020, Plaintiff filed a Motion for Entry of Default based on

Defendant’s failure to respond to the Complaint [Doc. 1] that was due on or before

November 21, 2019. [Doc. 6]. On January 3, 2020, this Court agreed, instructing the

Clerk to enter the order as requested.
        Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 2 of 10




      II.    STATEMENT OF FACTS

      “A defendant, by his default, admits the plaintiff’s well-pleaded allegations of

fact, is concluded on those facts by the judgment, and is barred from contesting on

appeal the facts thus established.” Eagle Hosp. Physicians, LLC v. SRG Consulting,

Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (internal quotations omitted). Therefore,

each of the following factual allegations from Plaintiff’s Complaint are deemed

admitted:

      Plaintiff was employed by Defendant as a bartender form June 2016 to July

1, 2019. [Doc. 1, ¶ 6]. He was an “employee” of Defendant, as that term has been

used by the Fair Labor Standards Act (FLSA). [Id. at ¶ 7]. Plaintiff was individually

covered under the FLSA by virtue of the job duties he performed. [Id. at ¶ 11].

Defendant is a private employer engaged in interstate commerce, and its gross

revenues exceeded $500,000 per year in 2016, 2017, 2018, and 2019. [Id. at ¶ 10].

      Throughout his employment with Defendants, Plaintiff was solely paid via

tips from customers. [Id. at ¶ 8]. From October 30, 2016 to the end of his

employment (the relevant statutory period for Plaintiff’s FLSA claims and

hereinafter referred to as the “Statutory Period”), Defendant did not provide Plaintiff

with the required direct cash wage for his regular work hours, as well as the required
         Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 3 of 10




direct overtime wage for hours he worked in excess of 40 hours in given workweeks.

[Id. at ¶ 9].

       In numerous weeks during the Statutory Period, Plaintiff worked more than

40 hours per week and was not paid his overtime compensation for those hours. [Id.

at ¶ 10]. Additionally, Defendant did not provide Plaintiff a direct cash wage for the

regular hours he worked during the Statutory Period to satisfy Defendant’s minimum

wage obligations. Id.

       On or about July 1, 2019, Plaintiff advised his supervisor, Lance and manager,

Hassim, that Defendant needed to pay him direct wages. [Id. at ¶ 12]. In response to

Plaintiff’s request for payment of required wages, Defendant suspended his

employment. [Id. at ¶ 13].

       III.     PLAINTIFF IS ENTITLED TO DEFAULT JUDGMENT ON HIS
                MINIMUM WAGE AND OVERTIME CLAIM.

       Under the FLSA, an employer may not employ an individual for a workweek

longer than forty hours unless the employee receives overtime compensation at a

rate not less than one and a half times his regular rate. 29 U.S.C. § 207(a)(1). A

person is “employed” if he is suffered or permitted to work. 29 U.S.C. § 203(g).

Any “employer” who violates the FLSA’s overtime provisions is liable to the

employee(s) affected in the amount of the unpaid overtime compensation plus an

equal amount as liquidated damages, along with other relief such as attorney’s fees.
        Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 4 of 10




29 U.S.C. § 216(b). The Complaint confirms that he was employed and suffered and

permitted to work by Defendant, Defendant is an employer within the meaning of

the FLSA, and Ms. Dulin worked overtime for which Defendant did not properly

compensate her. (Doc. 1, ¶¶ 6-8, 13-16, 20-22.)

      To prevail in an FLSA overtime claim, plaintiffs must show not only that they

worked overtime without proper compensation, but that the employer “knew or

should have known of the overtime work.” Allen v. Bd. of Pub. Educ., 495 F.3d

1306, 1314-15 (11th Cir. 2007). The well-plead facts in the Complaint show that

throughout his employment, Defendant failed to pay the required minimum wages

for all hours worked by Plaintiff, as well as overtime wages for time that Plaintiff

worked in excess of forty (40) hours in given workweeks. [Doc. 1, ¶ 19].

Additionally, the facts also show that Defendant knew or had reason to know that

Plaintiff worked in excess of 40 hours in workweeks without overtime compensation

for hours worked over 40 in those workweeks. [Doc. 1, ¶¶ 21-22]. Even if the Court

were to find that admission too conclusory, the admitted facts also show that Plaintiff

complained to Defendant that he was not being paid his required wages or his

overtime compensation. [Id. at ¶ 12]. Thus, Defendants cannot claim ignorance

because the unpaid overtime work was directly brought to their attention by Plaintiff.
        Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 5 of 10




      By virtue of Defendant’s default, Defendant has admitted each of these well-

pleaded allegations, and Plaintiff has properly pleaded that Defendant violated the

overtime pay requirements of the FLSA. See 29 U.S.C. 207(a)(1) (“No employer

shall employ any of his employees . . . for a workweek longer than forty hours unless

such employee receives compensation for his employment in excess of the hours . .

. specified at a rate not less than one and one-half times the regular rate at which he

is employed.”).

      IV.    PLAINTIFF IS ENTITLED TO DEFAULT JUDGMENT ON HIS
             FLSA RETALIATION CLAIM.

      The admitted facts demonstrate that Defendant is liable for retaliation in

violation of Title VII. To demonstrate a prima facie case of retaliation under the

traditional burden shifting paradigm, Plaintiff must show that: (1) he engaged in

statutorily protected expression; (2) he suffered an adverse employment action; and

(3) there was some causal relationship between the two events. Goldsmith v. Bagby

Elevator Co., Inc., 513 F.3d 1261, 1277 (11th Cir. 2008).

      Regarding the first two elements: 29 U.S.C. § 215(a)(3) makes it “unlawful

for any person . . . to discharge or in any other manner discriminate against any

employee because such employee has filed any complaint . . . under or related to

[Title VII].” Courts that have considered the issue have determined that oral,

intracompany complaints qualify for this protection. See, e.g. Kasten v. Saint-
        Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 6 of 10




Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011) (oral complaints); Minor

v. Bostwick Labs., Inc., 669 F.3d 428, 439 (4th Cir. 2012) (intracompany

complaints).

      Plaintiff engaged in a statutory protected activity by complaining to the

Defendant that he be paid direct wages required by the FLSA for Defendant to satisfy

its minimum and overtime wage obligations. [Doc. 1 at ¶ 25]. He was subject to

adverse employment action by being terminated soon after making this request. [Id.

at ¶ 26]. The adverse action to which Plaintiff was subjected would “dissuade a

reasonable worker from making or supporting a charge of discrimination.”

Burlington N. & Santa Fey Ry. Co. v. White, 548 U.S. 53, 68 (2006).

      The causal relationship is shown by the close temporal proximity between

Plaintiff’s complaints and his termination. Thomas v. Cooper Lighting, Inc., 506

F.3d 1361, 1364 (11th Cir. 2007) (burden of causation can be met by showing close

temporal proximity). Plaintiff complained to the Defendant on or about July 1, 2019.

[Id. at ¶12]. He was suspended that day, thereby terminating his employment. [Id. at

¶¶ 6, 14]. This gap easily falls within the time limits accepted to show causal

connection. See, e.g., Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir.

1998) (4-5 months sufficient to show causal connection); Wideman v. Wal-Mart

Stores, Inc., 141 F. 3d 1453, 1457 (11th Cir. 1998) (1 month sufficient to establish
        Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 7 of 10




nexus); Embry v. Callahan Eye Found. Hosp., 147 F. App’x 819, 831 (11th Cir.

2005) (2 months between filing charge of discrimination and suspension sufficient

to satisfy nexus).

      Defendant’s actions, policies and/or practices as described above violate the

FLSA’s anti-retaliation provision, 29 U.S.C. § 215(a)(3). [Doc. 1 at ¶ 31]. Defendant

knew that its conduct violated the FLSA, and Defendant acted with malice or with

reckless indifference to Plaintiff’s federally protected rights. [Id. at ¶ 32].

Defendant’s violations of the FLSA were willful and in bad faith. [Id. at ¶ 33].

Plaintiff’s statutorily protected activity was the motivating factor in Defendant’s

decision to suspend and terminate Plaintiff’s employment. [Id. at ¶ 34]. Any alleged

reason provided by Defendant for suspending and terminating Plaintiff’s

employment is pretext for unlawful retaliation against Plaintiff because of his

protected activity under the FLSA. [Id. at 15].

      As a direct and proximate result of the retaliation, Plaintiff has sustained

economic losses and emotional distress, for which he is entitled to recover from

Defendants. [Id. at ¶ 35]. Pursuant to the FLSA, 29 U.S.C. § 215(a)(3), Plaintiff is

entitled to recover actual and liquidated damages, including lost wages, as well as

compensatory damages, attorneys’ fees, and the costs of this litigation incurred in

connection with these claims. [Id. at ¶ 36].
          Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 8 of 10




         V.    PLAINTIFF HEREBY REQUESTS                      AN     EVIDENTIARY
               HEARING AS TO DAMAGES

         Rule 55(b)(1) of the Federal Rules of Civil Procedure allows for entry of a

Default Judgment by the Clerk “against a defendant who has been defaulted for not

appearing.” Fed. R. Civ. P. 55(b)(1). In this case, the Court has entered Default

against Defendant for failure to file an Answer to the Complaint.

         Rule 55(b)(2) applies “[i]n all other cases.” Fed. R. Civ. P. 55(b)(2). Under

that rule, a party must apply to the Court for a Default Judgment, which is what

Plaintiff is doing here. Id. Under that rule, the “court may conduct hearings . . .

when, to enter or effectuate judgment, it needs to . . . determine the amount of

damages.” Fed. R. Civ. P. 55(b)(2)(B).

         Plaintiff respectfully requests the Court hold a hearing to permit evidence as

to facts relevant to damages. After such hearing, Plaintiff will file a Motion for

Attorney Fees with respect to that portion of his damages. Plaintiff hereby waives

the right to a jury trial and requests a non-jury damages hearing be set before this

Court.

         VI.   CONCLUSION

         For the foregoing reasons, Plaintiff requests that this Court grant his Motion

for Default Judgment against Defendant and schedule a hearing to consider

testimony regarding all of damages being sought.
      Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 9 of 10




     Respectfully submitted this 6th day of February 2020.

                                    BARRETT & FARAHANY

                                    /s/ V. Severin Roberts
                                    V. Severin Roberts
                                    Georgia Bar No. 940504
                                    Attorney for Plaintiff


1100 Peachtree Street NE
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
Severin@JusticeAtWork.com
         Case 1:19-cv-04918-MHC Document 7 Filed 02/06/20 Page 10 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 MICHAEL MIATA,                                )
                                               )    Civil Action
      Plaintiff,                               )    No. 1:19-cv-04918-MHC
 v.                                            )
                                               )
 BOTTOMS UP RESTAURANT                         )    JURY TRIAL DEMANDED
 GROUP, LLC d/b/a WRAITH,                      )
                                               )
      Defendant.                               )
                                               )
 __________________________________

                          CERTIFICATE OF SERVICE

        I certify that on this day I filed the foregoing Motion for Default Judgment

with the Clerk of Court using the CM/ECF filing system which will send notification

of such filing to all attorneys of record.

        This 6th day of February 2020.

                                         BARRETT & FARAHANY

                                         /s/ V. Severin Roberts
                                         V. Severin Roberts
                                         Georgia Bar No. 940504
                                         Attorney for Plaintiff
